» 527, 322 ~03,0{/(,/0

31, - HE©EWE@ m

©@UHTOFCPMNNAPPEALS
Abel Acosta, Clerk SEP ©§ ?m§

Court of Criminal Appeals
State of Texas '
Po Box 12308, capitol St:ation ‘Q®@M@@A@,@F@W<

Austin, TX 787ll-2308
Dear Clerk of the Court:

RE: Ex parte Brent Alan McLean
WR-271322-08 / WR-27,322-09 / WR-27,322-lO

I filed motions for reconsideration (EX parte Moussazadeh, 361 S.W.3d 684)
in the above referenced cases a few months back and was wondering if the
Court had made a determination as to the claimed mistakes of the trial court
used to dismiss these writs in the first place.

 

The trial court, on recommendation fronlthe[ustrict Attorney of Collin County/
determined that the reason I was not eleigible for mandatory supervision
was because of my conviction for sexual performance by a child in 2005, when
in fact that conviction became final before that ineligible conviction was
placed on Texas Government Code §508;149 in September 2005. l was finally
convicted of that offense in March, 2005, so it does not apply to me. The
DA's office mistakenly used the September 2005 law to say that I was ineleigible
for release to mandatory supervision when in fact I was eligible in 2013
when the Parole Board denied my release on June 5.

Thank you for your assistance in this matter, and I await your quick reply.

Sincerely,
w MW >£_,

Brent Alan McLean 3663292
Boyd Unit - 200 Spur ll3
Teague, TX 75860-5174 .